

116 HR 242 IH: To repeal the Statutory Pay-As-You-Go Act of 2010.
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 242IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2019Ms. Jayapal (for herself, Mr. Pocan, Mr. Khanna, Mr. McGovern, Ms. Ocasio-Cortez, Mr. Nadler, Ms. Lee of California, Ms. Velázquez, Ms. Pingree, Mrs. Lawrence, Mr. Raskin, Mr. Espaillat, Ms. Schakowsky, Ms. Clarke of New York, Mr. Grijalva, Mr. Serrano, and Mr. Gomez) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Statutory Pay-As-You-Go Act of 2010.
	
 1.RepealerThe Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 931 et seq.) is repealed. 